The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-9, 15, 17-18, are pending in this application.
Claims 1-7, 10-14, 16, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9, 15, 17-18, are rejected under 35 U.S.C. 103(a) as being unpatentable over Inukai et al., US 2016/0168121 A1 (effective filed date 7/24/13), in view of AstraZeneca, (2015) Tagrisso (Osimertinib) Prescribing Information. 
Applicant claims treatment of EGFR inhibitor-resistant non-small cell lung cancer with osimertinib and the following compound


    PNG
    media_image1.png
    185
    302
    media_image1.png
    Greyscale
 or hydrate thereof.  
Determination of the scope and content of the prior art (MPEP 2141.01 
Inukai et al., disclosed the same compound (compound I) as one of more preferable compounds, [0072]-[0073], [0203].  It includes its isomers, stereoisomers, racemate, etc., [0090], salts and solvate in water (hydrate) [0093]-[0094]. The compound is Ax1 inhibitor useful for treating Ax1-related diseases, such as non-small cell lung cancer [11]. It can be administered in combination cancer therapy in various ways of administering combination drugs, [0042], [0135], [0140]-[0141]. Inukai et al., disclosed the combination therapy would enhance therapeutic effect or kinetics of a second drug, improve absorption, reduce the dose and eliminate side effects of the drug, [0140]. The prior art also disclosed gefitinib is a tyrosine kinase inhibitor and an example of epidermal growth factor receptor (EGFR) inhibitor [0158]. See also the entire document.
AstraZeneca disclosed osimertinib as useful in adjuvant treatment (combination therapy) of EGFR mutation-positive non-small cell lung cancer (NSCLC). It’s the first line treatment for patients with metastatic NSCLC, particularly patients with metastatic EGFR T790 mutation-positive NSCLC or following disease progression on or after EGFR tyrosine kinase inhibitor (TKI) therapy. AstraZeneca also disclosed possible adverse effects, contraindications and how to modify or mitigate them. See the entire document particularly pages 1-4.
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Inukai et al., is that the prior art teaches combination of compound I with other cancer drugs in general instead of specifically osimertinib.
The difference between the instant invention and AstraZeneca is that the prior art teaches combination of osimertinib with other cancer drugs in general instead of specifically compound I.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
In the instant, the motivation is from the teachings of the prior arts, well-known knowledge of combination therapy and the problem applicant wanted to solve: avoid the prior arts.
Compound I, is one of “more preferable” examples by Inukai et al.  Therefore, one of ordinary skill would have been motivated to select from the preferred embodiments.  The selection is an obvious modification available for the preference of an artisan.  AstraZeneca disclosed osimertinib as useful in adjuvant treatment (combination therapy) of EGFR mutation-positive NSCLC. It’s the first line treatment for patients with metastatic NSCLC, particularly patients with metastatic EGFR T790 mutation-positive NSCLC or following disease progression on or after EGFR tyrosine kinase inhibitor (TKI) therapy.
Having known as set forth by the prior arts, one of ordinary skill in the art would have known and be motivated to combine the compounds in NSCLC therapy.  There is reasonable expectation of success because applicant use the compounds exactly as taught by the prior arts. 
Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to practice conventional technique of combining the drugs and administering them in a combination therapy. Such is deemed invention of reasoning not of creativity, KSR, supra.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. The Ax1 inhibitor, osimertinib and their utility for treating NSCLC are known from prior arts. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining osimertinib with the Ax1 inhibitor because they were known for treating NSCLC. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Therefore, the claims are not patentable over the combined prior arts.
Response
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. Applicant contends the prior art by Inukai et al., fails to disclose treatment of EGFR inhibitor-resistant NSCLC, that the instant combination show synergistic result, which would not have been predicted from the prior arts and the outcome is unexpected.
The compound by Inukai is the same as in the instant and therefore must have the same activities. When the compound is administered per Inukai, it must necessarily treat EGFR inhibitor-resistant NSCLC. Such is an inherent property of the compound. Also, NSCLC by Inukai et al., embraced EGFR inhibitor-resistant NSCLC and there is no negative teaching away from EGFR inhibitor-resistant NSCLC by the prior art.
Inukai disclosed the compound can be administered in combination with various cancer drugs and that the combination therapy would enhance therapeutic effect or kinetics of a second drug, improve absorption, reduce the dose and eliminate side effects of the drug, [0140]. 
Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
Therefore synergistic result is predicted and expected.
In response to applicant’s contention that the field of cancer treatment is unpredictable, any field of treatment is unpredictable.  Applicant asserts osimertinib (tagrisso, AZD9291) is indicated by AstraZeneca for only certain types of NSCLC with certain EGFR mutations and that there is no expectation another drug will synergize with osimertinib.  This is not true. AstraZeneca disclosed osimertinib as adjuvant (combination with any drug) in the treatment of NSCLC; particularly EGFR inhibitor-resistant NSCLC.  It disclosed EGFR T790M is the most common EGFR inhibitor-resistant NSCLC. 
Compound I, is one of “more preferable” examples by Inukai et al.  Therefore, one of ordinary skill would have been motivated to select from the preferred embodiments.  The selection of any of the examples is an obvious modification available for the preference of an artisan.  AstraZeneca disclosed osimertinib as useful in adjuvant treatment (combination therapy) of EGFR mutation-positive NSCLC. It’s the first line treatment for patients with metastatic NSCLC, particularly patients with metastatic EGFR T790 mutation-positive NSCLC or following disease progression on or after EGFR tyrosine kinase inhibitor (TKI) therapy, (i.e. resistant NSCLC).
Having known as set forth by the prior arts, one of ordinary skill in the art would have known and be motivated to combine the compounds in NSCLC therapy.  There is reasonable expectation of success because applicant use the compounds exactly as taught by the prior arts. 
Applicant's arguments against the references individually. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. In the instant, applicant selects compound I from Inukai et al., and use it the treatment by AstraZeneca.
This is a RCE of applicant's earlier Application.  All claims are drawn to the same invention claimed in the earlier application and have been finally rejected on the grounds and art of record.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
July 18, 2022